DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07/08/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins with a phrase that can be implied (“is disclosed”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szabo et al (WO 02/052186).
As to claim 1 and with respect to the following annotated figure, Szabo et al discloses a connector assembly comprising: a receptacle having a first and a second interior passage that provides a path for fluid flow between the first and the second interior passage; a chamber in fluid communication between the first and the second interior passage; and a flow control insert (110) installed in the chamber for regulating fluid flow between the first and the second interior passage.

    PNG
    media_image1.png
    428
    783
    media_image1.png
    Greyscale

As to claim 2, Szabo et al discloses the connector assembly of claim 1, wherein the receptacle includes a first end having an opening the first end containing the first interior passage.

As to claim 3, Szabo et al discloses the connector assembly of claim 2, wherein the receptacle includes a stem extending from a second end of the receptacle, the stem containing the second interior passage and arranged to accept a second tube on the stem.

As to claim 4, Szabo et al discloses the connector assembly of claim 3, wherein the chamber is a cylindrical cavity open to the first and the second interior passages.

As to claim 5, Szabo et al discloses the connector assembly of claim 4, wherein the flow control insert is arranged to be installed in the cavity through the opening of the connector first end and through the first interior passage.

As to claim 6, Szabo et al discloses the connector assembly of claim 5, wherein the first interior passage is arranged to receive a first fluid tube (80) within the first passage through the opening.

As to claim 7, Szabo et al discloses the connector assembly of claim 6, wherein the flow control insert regulates fluid flow between the first tube and the second tube (not shown, but that which attaches to stem).

As to claim 8 and with respect to the following annotated figure, Szabo et al discloses a connector comprising: a receptacle having a first and a second interior passage and a chamber in fluid communication between the first and the second interior passage; and a flow control insert (110) installed in the chamber.

    PNG
    media_image1.png
    428
    783
    media_image1.png
    Greyscale

As to claim 9, Szabo et al discloses the connector of claim 8, wherein the receptacle includes a first end having an opening the first end containing the first interior passage.

As to claim 10, Szabo et al discloses the connector of claim 9, wherein the receptacle includes a stem extending from a second end of the receptacle, the stem containing the second interior passage and arranged to accept a second tube on the stem.
As to claim 11, Szabo et al discloses the connector of claim 10, wherein the chamber is a cylindrical cavity open to the first and the second interior passages.

As to claim 12, Szabo et al discloses the connector of claim 11, wherein the flow control insert is installed in the cavity through the opening of the connector first end through the first interior passage.

As to claim 13, Szabo et al discloses the connector of claim 12, wherein a first fluid tube is installed in the first interior passage through the opening.

As to claim 14, Szabo et al discloses the connector of claim 13, wherein the flow control insert regulates fluid flow between the first tube (80) and the second tube (not shown, but that which attaches to stem).

As to claim 15 and with respect to the following annotated figure, Szabo et al discloses a process for controlling the flow of a fluid in a connector: providing a receptacle having a first and a second interior passage; providing a chamber in fluid communication between the first and second interior passage; and installing a flow control insert (110) into the chamber to regulate fluid flow between the first and the second passage.

    PNG
    media_image1.png
    428
    783
    media_image1.png
    Greyscale

As to claim 16, Szabo et al discloses the process of claim 15, wherein the receptacle includes a first end having an opening the first end containing the first interior passage and the chamber is a cylindrical cavity open to the first and the second interior passages, the process further including: installing the flow control insert in the cavity through the opening of the connector first end through the first interior passage.

As to claim 17, Szabo et al discloses the process of claim 16, wherein the receptacle includes a stem extending from a second end of the receptacle, the stem containing the second interior passage, the process further including: installing a second tube (not shown, but that which attaches to stem) on the stem.

As to claim 18, Szabo et al discloses the process of claim 17, further including installing a first tube (80) in the interior passage through the opening.

As to claim 19, Szabo et al discloses the process of claim 18, wherein the flow control insert regulates fluid flow between the first tube and the second tube.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Atkins discloses a replaceable quick connect valve assembly connecting two fluid conduits.
	Driscoll et al discloses a replaceable quick connect valve assembly connecting two fluid conduits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679


                                                                                                                                                                                                       
/JAMES M HEWITT II/Primary Examiner, Art Unit 3679